ORDER

PER CURIAM.
A.R. Fleming Printing Co. (“employer”) appeals from an award of the Labor and Industrial Relations Commission (“commission”) granting David Kammeier *488(“claimant”) workers’ compensation benefits for medical expenses, temporary total disability benefits and attorneys fees. Employer asserts that the decision by the commission is not supported by sufficient competent evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).